Citation Nr: 0715735	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for chronic low back disability, with 
residuals of lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from April 1951 to April 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) San Juan, the 
commonwealth of Puerto Rico, Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's request to reopen a claim for service 
connection for a low back disability was previously denied in 
May 2003.

2.  Evidence presented since May 2003 relates to an 
unestablished fact necessary to substantiate the claim.

3.  A preponderance of the evidence is against a finding that 
current low back disability is related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  The May 2003 RO decision denying service connection for a 
low back disability is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficient to reopen a claim 
for service connection for a low back disability has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

3.  Chronic low back disability, with residuals of lumbar 
laminectomy was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2004, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), for both the request to 
reopen and underlying claim for service connection.  Although 
the veteran was not provided with notice of the disability 
rating and effective date regulations in accord with Dingess/ 
Hartman v. Nicholson, 19 Vet. App. 473 (2006), because the 
underlying service connection claim is being denied, there is 
no possibility of any prejudice to the veteran.  The VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records.  Consequently, the duty to notify and assist 
has been met.  

A request to reopen a claim for service connection for low 
back disability was previously denied in May 2003.  This 
decision is final based on the evidence then on record.  38 
U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  A claim will be reopened if new and material 
evidence is submitted, however.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The previous request to reopen and the original claim were 
denied due to a lack of evidence that a low back disability 
was incurred in service.  New evidence submitted includes an 
August 2004 private physician's statement reporting the 
veteran's history of an in-service fall for which the veteran 
did not seek medical care, but which caused severe pain that 
continued to the present time.  The physician stated that 
"the trauma [the veteran] received in his back [during 
service] may be a reasonable explanation for his chronic 
deterioration."  This opinion is material since it relates 
to an unestablished matter, namely a link between service and 
the veteran's current back disability.  Consequently, the 
claim is reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the May 2004 notice 
letter and the statement of the case provided the veteran 
with the laws and regulations pertaining to consideration of 
the claim on the merits.  The discussion in the statement of 
the case essentially considered the veteran's claim on the 
merits.  Additionally the veteran has provided argument 
addressing his claim on the merits.  Accordingly, the Board 
finds that the veteran would not be prejudiced by its review 
of the merits at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Evidence of record establishes that the veteran has current 
chronic, acquired back disability.  A March 2004 x-ray report 
notes that the veteran has a fusion from L3 to S1 and 
residuals of a laminectomy from L3-5.  

There was no mention of back problems in the service medical 
records and the spine and musculoskeletal system were normal 
on separation examination in April 1953.  The veteran made no 
mention of back problems on his initial claim for 
compensation received in December 1953.  A VA general medical 
examination in June 1954 revealed a normal musculoskeletal 
system and no mention of spinal abnormality.  Private 
clinical records reflect the initial treatment for low back 
pain in the 1970's; an April 1976 entry notes that the 
veteran had a back ache since 1974.  More recent records 
reflect that the veteran now has chronic spinal disability 
and has undergone back surgery.  

In May and August 2004 reports by R. Montalyo, M.D., it was 
indicated that the veteran had been a patient for several 
years.  The veteran claimed that he fell in service and 
developed severe low back pain, though he did not seek 
medical care at the time.  It was felt that the fall in 
service may be a reasonable explanation for his current back 
pathology.  

The evidence as a whole is against the veteran's claim of 
service connection for low back disability.  There were no 
complaints or findings in service for low back disability and 
the discharge examination was normal.  The veteran did not 
mention any spinal difficulty on his initial compensation 
application in 1953 and none was found on VA examination in 
June 1954.  The initial clinical manifestations of back 
complaints were in the 1970's and were of recent onset.  The 
opinion by Dr. Montalyo is very speculative and hinges on the 
veteran's claim of inservice back injury, which is 
inconsistent with the record as a whole.  Medical opinions 
have no probative value when they are based on an inaccurate 
factual predicate, such as the veteran's self- reported and 
inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993).

In essence, the Board finds a clear preponderance of the 
evidence against the veteran's claim.  The benefit-of-doubt 
rule does not apply when the Board finds that a preponderance 
of the evidence is against the claim.  Ortiz v. Principi, 274 
F. 3d 1361, 1365 (Fed. Cir. 2001).  Therefore, service 
connection is not for application.  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has a low back 
disorder that is related to his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  His lay opinion is insufficient 
to demonstrate that he has a chronic, acquired low back 
disorder that is related to military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

New and material evidence has been received; the claim is 
reopened.

Service connection for chronic low back disability, with 
residuals of lumbar laminectomy, is denied.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


